IN THE SUPREME COURT OF NORTH CAROLINA

                                    2022-NCSC-65

                                      No. 45A21

                                  Filed 17 June 2022

FUND HOLDER REPORTS, LLC

               v.

NORTH CAROLINA DEPARTMENT OF STATE TREASURER



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 275 N.C. App. 470, 854 S.E.2d 64 (2020), affirming an order

entered on 26 November 2019 by Judge Vinston Rozier in Superior Court, Wake

County. Heard in the Supreme Court on 9 May 2022.


        Stam Law Firm, PLLC, by R. Daniel Gibson, for petitioner-appellant.

        Joshua H. Stein, Attorney General, by Ryan Y. Park, Solicitor General, Marc
        X. Sneed, Special Deputy Attorney General, S. Luke Morgan, Fellow, Office of
        the General Counsel, and Samuel W. Magaram, Solicitor General Fellow, for
        respondent-appellee.


        PER CURIAM.

        AFFIRMED.

        Justice MORGAN did not participate in the consideration or decision of this

case.